Citation Nr: 1302460	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-22 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for psychoneurosis, mixed type.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral flat feet.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hammertoes.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a tonsillectomy.  

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral leg disorder.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to June 1943.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claims of service connection for psychoneurosis, bilateral flat feet, bilateral hammertoes, and chronic tonsillitis/residuals of a tonsillectomy were denied by a Board decision in October 1944 and an unappealed September 2006 rating decision.  

2.  The evidence received since the September 2006 rating decision is cumulative and redundant of evidence already of record at the time of that decision.

3.  The Veteran's claim of service connection for a bilateral leg disorder was denied by unappealed rating decisions in January 1998 and September 2006.  

4.  The evidence received since the September 2006 rating decision is cumulative and redundant of evidence already of record at the time of that decision.

5.  The Veteran does not have a bilateral hearing loss disability due to service.  

6.  Tinnitus was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The October 1944 Board decision and September 2006 rating decision which denied entitlement to service connection for psychoneurosis, bilateral flat feet, bilateral hammertoes, and residuals of a tonsillectomy are final.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 20.1100, 20.1105 (2012).

2.  Evidence received since the final September 2006 determination denying the Veteran's claims of entitlement to service connection for psychoneurosis, bilateral flat feet, bilateral hammertoes, and residuals of a tonsillectomy is not new and material, and the application to reopen his claims is denied.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2012).
 
3.  The January 1998 and September 2006 rating decisions which denied entitlement to service connection for a bilateral leg disorder are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  Evidence received since the final September 2006 determination denying the Veteran's claim of entitlement to service connection for a bilateral leg disorder is not new and material, and the application to reopen his claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2012).
 
5.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

6.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in February 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

The Veteran was not afforded a VA examination because the RO found that reopening of the claims was not warranted. As the Board will find similarly below, there was no error in not providing a VA examination. See 38 C.F.R. § 3.159(c)(4)(iii) (the regulation requiring provision of a medical examination in certain circumstances applies to applications to reopen only if new and material evidence is received).

Additionally, the Board finds that a VA examination is not required for the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). Because not all of these conditions have been met, a VA examination with nexus opinions is not necessary. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An October 1944 Board decision denied the Veteran's claims of entitlement to service connection for psychoneurosis, bilateral flat feet, bilateral hammertoes, and chronic tonsillitis and a January 1998 rating decision denied the Veteran's claim of service connection for a bilateral leg disorder.  Notice of these decisions was sent to the Veteran at his last address of record.  The October 1944 Board decision is final.

The Veteran did not appeal the January 1998 rating decision; nor did he submit new and material evidence within one year of the date of decision.  Therefore, the January 1998 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

The Veteran filed an application to reopen his claims of service connection in March 2006.  A September 2006 rating decision denied his application to reopen, finding that the Veteran had not submitted new and material evidence.  The Veteran did not appeal this decision and did not submit new and material evidence within one year of the decision date, and it therefore became final.   38 U.S.C.A. § 7105.  

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the September 2006 rating decision consisted of post-service treatment records from March 2001 through June 2006.  The Veteran's service treatment records and prior statements by the Veteran were previously of record and considered in the October 1944 Board decision and January 1998 rating decision.  

The RO noted that the Veteran's claims of service connection for psychoneurosis, bilateral flat feet, bilateral hammertoes, and chronic tonsillitis had previously been denied in the October 1944 Board decision based on the finding that the Veteran's disorders preexisted his period of service and were not aggravated during service.  

The claim of service connection for a bilateral leg disorder had previously been denied in the January 1998 rating decision because there was no evidence of a bilateral leg disorder during service and an October 1997 VA examination found that the Veteran's diagnosed degenerative arthritis of the knees and hips were normal for his stated age of 76. 

In the September 2006 rating decision, the RO determined that the updated treatment records were new, as they were not previously of record, yet they were not material as they were not material to the issue of in-service incurrence of his claimed disorders. Therefore, the Veteran's application to reopen his claims was denied.

The Board finds that the evidence submitted in support of reopening the claims since the September 2006 rating decision includes more recent treatment records and additional statements by the Veteran regarding the onset of his disorders.  The Board finds that the treatment records show evidence of the Veteran's currently diagnosed disorders.  As the existence of these diagnoses was of record in the prior decisions, this evidence is cumulative and redundant of evidence previously of record.  Additionally, the Veteran's statements in support of his claim are cumulative and redundant of evidence already of record.  

Therefore, all of the evidence that the Board has received since the most recent prior denials of entitlement to service connection for psychoneurosis, bilateral flat feet, bilateral hammertoes, chronic tonsillitis/residuals of a tonsillectomy, and a bilateral leg disorder are cumulative and redundant of the evidence that was before the RO at the time of the prior denials. As evidence that is cumulative and redundant is not new and material, the claims cannot be reopened.  See Anglin, supra.

Consequently, the application in support of reopening of the claims for entitlement to service connection for psychoneurosis, bilateral flat feet, bilateral hammertoes, residuals of a tonsillectomy, and a bilateral leg disorder must be denied. As the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met, it does not apply in this case. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection claims

The Veteran contends that he has bilateral hearing loss and tinnitus due to his exposure to loud noises during his active military service.  As the preponderance of the evidence is against finding a current hearing loss disability, exposure to loud noise during service, or a nexus between his alleged disorders and his period of service, the preponderance of the evidence is against the claims and the Veteran's claims of service connection are denied.  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a) , 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during service - specifically, from loud noises during weapons fire training and explosions.  

A November 1942 induction examination showed the Veteran scored a 20/20 on a whisper voice test.  Service treatment records show no complaints or treatment for hearing loss during service.  A May 1943 treatment record stated that the Veteran had been inducted into the Army in January 1943 and "has done little or no duty but has been in hospitals or on light duty practically all the time."  The service treatment records show admissions to the medical ward in January 1943, February 1943, April 1943, and May 1943.  Upon separation in May 1943, the Veteran scored a 15/15 on a whisper voice test.  An examination of his ears was normal.  

Post service treatment records show no evidence of hearing loss or tinnitus. In December 2005, his ear canals were described as "normal." An April 2006 treatment record shows "ears clear TMS intact pearly grey."  No hearing loss or tinnitus is mentioned.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is well-settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board finds that although the Veteran claims that he has a bilateral hearing loss disability and tinnitus as the result of noise exposure in service, the clinical findings do not evidence any disability in this regard. Absent evidence of a current disability, the claims must be denied. 

The Veteran is competent to report hearing loss and tinnitus. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). In this regard, however, the Board points out that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury for which service connection is being sought. The Veteran does not reference any specific complaint of hearing loss or tinnitus in extensive VA outpatient clinical records dating from 2001 through 2006, despite seeking treatment for a host of other disorders.

The Board may consider whether the silence of the Veteran in reporting complaints regarding his hearing loss and tinnitus when he reported other medical complaints constitutes negative evidence. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). In this case, it does constitute negative evidence. There is not just a lack of evidence; rather, there is evidence showing normal findings. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).
 
The Board reiterates that while the Veteran is competent to report that he has hearing loss or tinnitus; the lack of evidence in the record undermines his assertions.  Furthermore, although the Veteran is competent to report hearing loss, VA requires a hearing loss disability pursuant to 38 C.F.R. § 3.385 in order to obtain compensation.  A hearing loss disability requires the Veteran's hearing loss to meet certain auditory thresholds, as described above.  Given that there is no evidence of an audiogram showing that the Veteran's hearing loss meets the requisite thresholds, no disability can be found.  

Moreover, the Veteran's first complaint of hearing loss and tinnitus was not until his claim of service connection in December 2007, more than 64 years after his discharge from service.  The length of time between the Veteran's period of service and his complaints of hearing loss and tinnitus weigh against a finding that these disorders are a result of service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).
 
In this case, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board points out that there is no dispute that Veteran is competent to report symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his own senses.  Layno, supra.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  

Here, the Veteran's statements regarding the onset of his hearing loss and tinnitus are not probative.  His only statement in support of his claims is found in his June 2010 Substantive Appeal (VA Form 9), in which he states that his "hearing loss and tinnitus is directly related to the acoustic trauma [he] was exposed to while in recruit training. [He] was exposed to constant loud noises from weapons fire training, explosions, etc." 

The Veteran does not allege a continuity of symptomatology since service, nor does he allege an onset date.  Additionally, the evidence shows that that the Veteran served for less than six months, 64 years prior, during which time he was hospitalized multiple times, and on light or no duty.    

Therefore, the Board finds the contemporaneous medical evidence more probative than the Veteran's assertions made years later in the course of filing a claim for compensation benefits.  

The Board stresses that the present case involves not simply a lack of clinical evidence, but normal findings at separation and a time gap of six decades.  For these reasons, the Board finds the Veteran's statements regarding his hearing loss and tinnitus are not credible and lack probative value.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a bilateral hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The application to reopen the claim for service connection for psychoneurosis is denied.  

The application to reopen the claim for service connection for flat feet is denied.  

The application to reopen the claim for service connection for bilateral hammertoes is denied.  

The application to reopen the claim for service connection for chronic of tonsillitis/residuals of a tonsillectomy is denied.
The application to reopen the claim for service connection for bilateral leg disorder is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied. 


REMAND

The purpose of this remand is to schedule the Veteran for a VA examination to determine the nature and etiology of his stomach (digestive tract) disorder.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he currently has a stomach disorder that is related to his period of service.  Service treatment records from April 1943 show treatment for generalized abdominal pain, with a notation that the pain had existed for more than a year.  A May 1943 treatment record showed a diagnosis of gastritis, chronic, atonic, cause undetermined.  

A December 2004 treatment record shows a diagnosis of gastroesophageal reflux disorder (GERD).  The Veteran also has a current diagnosis of diverticulitis.  The record shows complaints of abdominal pain during service and current diagnoses of gastrointestinal disorders.  The Veteran contends that his current symptoms are directly related to his military service.  Therefore, a VA examination is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran must be scheduled for a VA medical examination to determine whether his currently diagnosed abdominal disorders, to include GERD and diverticulitis, are etiologically related to the abdominal pain and/or gastritis he experienced during service.

2. A complete rationale is required for all opinions. The claims folder must be available for review.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and co mpleted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for a stomach disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


